DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
In claims 1 and 12, line 5, “vibratable” should be -- vibratory --.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the protrusion portion that is positioned above the connecting portion when viewed in the one direction is in contact with the cover protrusion portion” recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  The protrusion portions are not shown in contact but described as “in contact … when the vibration body is displaced to a specific position” (Specification para[0085]) which is not shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 15, 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (WO 2015106600 A1 hereinafter Li, see US 2016/0254736 for English Translation).
As to claim 12, Li shows (FIG. 1 and 4):

    PNG
    media_image1.png
    759
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    1193
    media_image2.png
    Greyscale

A vibration motor (Title) comprising: 

an elastic member 3; and 
a vibration body 4 that includes a weight 41 and is supported by the elastic member 3 with respect to the casing 1,2 to be vibratable in one direction HX (horizontal para[0042]:1-2); wherein 
the casing 1,2 includes a base plate 2 and a cover 1 that covers the base plate 2 from an upper side; 
the weight 41 includes a first side wall portion 44A and a second side wall portion 44B facing the first side wall portion 44A in a longitudinal direction HL that is orthogonal to the one direction HX; (FIG. 2):

    PNG
    media_image3.png
    777
    784
    media_image3.png
    Greyscale


the first fixing portion 31 is fixed to the first side wall portion 44A; 
the second fixing portion 32 is fixed to an inner wall surface facing the second side wall portion 44B in the longitudinal direction HL in the casing 1,2; 
the connecting portion 33 faces an end surface portion of the weight 41 in the one direction HX on one side in the one direction HX (elastic 3 is at end of motor in HX direction); 
the cover 1 includes a cover protrusion portion 7 that protrudes from an inner wall surface of the cover 1 facing the end surface portion in the one direction HX; 
the cover protrusion portion 7 is positioned at least one of an upper side and a lower side of the connecting portion 33 when viewed in the one direction HX (FIG. 4); and 
the weight 41 is in contact with the cover protrusion portion 7 when the weight 41 is displaced to a specific position (block 7 prevents weight 41 from impacting cover 1 para[0052]).
As to claim 13/12, Li further shows (FIG. 1, 2 and 4 above) wherein the cover protrusion portion 7 is positioned at least on an upper side of the connecting portion 33 when viewed in the one direction HX.
As to claim 15/12, Li further shows (FIG. 1, 2 and 4 above) wherein the cover 1 includes a cover body portion 1 and the cover protrusion portion 7 as a separate member from the cover body portion 1 (para[0052]).
As to claim 18/12, Li further describes A tactile device comprising: the vibration motor according to Claim 12 (Li describes a mobile phone para[0002]:1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015106600 A1 hereinafter Li see US 2016/0254736 for English Translation) in view of Endo et al. (US 2014/0035397, hereinafter Endo).
As to claim 1, Li shows (FIG. 1 and 4 above) A vibration motor (Title) comprising: 
a casing 1,2; 
an elastic member 3; and 
a vibration body 4 that includes a weight 41 and is supported by the elastic member 3 with respect to the casing 1 to be vibratable in one direction HX (horizontal para[0042]:1-2); wherein 
the weight 41 includes a first side wall portion 44A and a second side wall portion 44B facing the first side wall portion 44A in a longitudinal direction HL that is orthogonal or substantially orthogonal to the one direction HX; 
the elastic member 3 includes a first fixing portion 31, a second fixing portion 32, and a connecting portion 33 connecting the first fixing portion 31 and the second fixing portion 32 to each other (FIG. 2 above , para[0047]); 

the second fixing portion 32 is fixed to an inner wall surface facing the second side wall portion 44B in the longitudinal direction in the casing 1,2 (para[0047]); 
the connecting portion 33 faces an end surface portion of the weight 41 in the one direction HX on one side in the one direction HX (elastic 3 is at end of motor in HX direction).
Li does not show:
the weight includes a protrusion portion protruding from the end surface portion; 
the protrusion portion is positioned in at least one of an upper side and a lower side of the connecting portion when viewed in the one direction; and 
the protrusion portion is in contact with the casing in a case when the vibration body is displaced to a specific position.
Endo shows (FIG. 3)

    PNG
    media_image4.png
    470
    578
    media_image4.png
    Greyscale

the weight 7 includes a protrusion portion 74 protruding from the end surface portion 72; 
the protrusion portion 74 is positioned spaced from the elastic 31; and 
the protrusion portion 74 is in contact with the casing 11c in a case when the vibration body 4,6,7 is displaced to a specific position (in large displacement protrusion portion 64 is capable of performing the claimed function, para[0044],[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li to have 
the weight 41 includes a protrusion portion 74 protruding from the end surface portion; 
the protrusion portion 74 is positioned in at least one of an upper side and a lower side of the connecting portion 33 when viewed in the one direction; and 
the protrusion portion 74 is in contact with the casing 1 (through 7 or 8,9) in a case when the vibration body is displaced to a specific position
as taught by Endo, for the advantageous benefits of increasing the mass of the weight 41 as taught by Endo (para[0038]) and to have the protrusion portion 74 collide with the blocks 7 or 8,9 to prevent the weight 41 from impacting the cover 1 directly as taught by Li (para[0052],[0053]).
As to claim 2/1, Li in view of Endo was discussed above with respect to claim 1, and Li further shows wherein the casing 1,2 includes a base plate 2 and a cover 1 that covers the base plate 2 from an upper side.
Li does not show the protrusion portion is positioned at least on the upper side of the connecting portion when viewed in the one direction.
Endo shows (FIG. 3 above) the protrusion portion 74 is positioned spaced from the elastic 31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have the protrusion portion 74 is positioned at least on the upper side of the connecting portion 33 when viewed in the one direction as taught by Endo, for the advantageous benefits of increasing the mass of the weight 41 as taught by Endo 
As to claim 3/1, Li in view of Endo was discussed above with respect to claim 1, except for wherein the protrusion portion includes an upper protrusion portion on the upper side and a lower protrusion portion the lower side of the connecting portion when viewed in the one direction.
Endo shows (FIG. 3 above) the protrusion portion 74 is positioned spaced from the elastic 31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have wherein the protrusion portion 74 includes an upper protrusion portion 74 on the upper side and a lower protrusion portion 74 the lower side of the connecting portion 33 when viewed in the one direction as taught by Endo, for the advantageous benefits of increasing the mass of the weight 41 as taught by Endo (para[0038]) and to have the protrusion portions 74 collide with the blocks 7 and 8,9 to prevent the weight 41 from impacting the cover 1 directly as taught by Li (para[0052],[0053]).
As to claim 4/1, Li in view of Endo was discussed above with respect to claim 1 except for wherein the protrusion portion has a length in the longitudinal direction longer than a length in a vertical direction when viewed in the one direction.
Endo suggests (FIG. 3 above) the protrusion portion 74 has a length in the longitudinal direction longer than a length in a vertical direction when viewed in the one direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have wherein the protrusion portion has a length in the longitudinal direction longer than a length in a vertical direction when viewed in the one direction as suggested by Endo, for the advantageous benefit of increasing the mass of the weight 41 as taught by Endo (para[0038]).
As to claim 7/1, Li in view of Endo was discussed above with respect to claim 1, and Li further shows (FIG. 2 above) wherein the connecting portion 33 includes: 
a first wide-width portion 31a that is connected to the first fixing portion 31; 
a second wide-width portion 32a that is connected to the second fixing portion 32; and 
a narrow-width portion 33a that is connected to the first wide-width portion 31a and the second wide-width portion 32a; wherein 
a width of the first wide-width portion 31a decreases from a width of the first fixing portion 31 in a direction away from the first fixing portion 31; 
a width of the second wide-width portion 32a decreases from a width of the second fixing portion 32 in a direction away from the second fixing portion 32; and
a width of the narrow-width portion 33a is smaller than the width of the first wide-width portion 31a and the width of the second wide-width portion 32a.
Li does not show the protrusion portion is positioned at least one side of an upper side and a lower side of the narrow-width portion when viewed in the one direction.
Endo shows (FIG. 3 above) the protrusion portion 74 is positioned spaced from the elastic 31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have the protrusion portion 74 is positioned at least one side of an upper side and a lower side of the narrow-width portion 33a when viewed in the one direction as taught by Endo, for the advantageous benefits of increasing the mass of the weight 41 as taught by Endo (para[0038]) and to have the protrusion portion 74 collide with the blocks 7 or 8,9 to prevent the weight 41 from impacting the cover 1 directly as taught by Li (para[0052],[0053]).
As to claim 8/1, Li in view of Endo was discussed above with respect to claim 1, and Li further shows (FIG. 4 above) wherein 

the cover 1 includes a cover protrusion portion 7 that protrudes from an inner wall surface of the cover 1 facing the end surface portion in the one direction.
Li does not show the cover protrusion portion to face the protrusion portion in the one direction.
Endo shows (FIG. 3 above) the cover protrusion portion 11c to face the protrusion portion 74 in the axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have the cover protrusion portion 7 to face the protrusion portion 74 in the one direction as taught by Endo, for the advantageous benefits of increasing the mass of the weight 41 as taught by Endo (para[0038]) and to have the protrusion portion 74 collide with the blocks 7 or 8,9 to prevent the weight 41 from impacting the cover 1 directly as taught by Li (para[0052],[0053]).
As to claim 9/8/1, Li in view of Endo was discussed above with respect to claim 1 except for wherein the protrusion portion that is positioned above the connecting portion when viewed in the one direction is in contact with the cover protrusion portion.
Li teaches the weight 41 that is positioned when viewed in the one direction is in contact with the cover protrusion portion 7 (the block 7 prevents the weight 41 from impacting the housing 1 directly para[0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have wherein the protrusion portion 74 that is positioned above the connecting portion 33 when viewed in the one direction is in contact with the cover protrusion portion 7 as taught by Li, for the advantageous benefits of increasing 
As to claim 10/1, Li in view of Endo was discussed above with respect to claim 1, and Li further shows wherein 
the casing 1,2 includes a base plate 2 and a cover 1 that covers the base plate 2 from an upper side; and
the base plate 2 includes a base plate protrusion portion 8,9 protruding upward. 
Li does not show the protrusion portion that is positioned below the connecting portion when viewed in the one direction is in contact with the base plate protrusion portion.
Li teaches the weight 41 that is positioned when viewed in the one direction is in contact with the cover protrusion portion 7 (the block 7 prevents the weight 41 from impacting the housing 1 directly para[0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have wherein the protrusion portion 74 that is positioned below the connecting portion 33 when viewed in the one direction is in contact with the base plate protrusion portion 8,9 as taught by Li, for the advantageous benefits of increasing the mass of the weight 41 as taught by Endo (para[0038]) and to have the protrusion portion 74 collide with the blocks 7 or 8,9 to prevent the weight 41 from impacting the cover 1 directly as taught by Li (para[0052],[0053]).
As to claim 17/1, Li in view of Endo was discussed above with respect to claim 1, and Li further describes A tactile device comprising: the vibration motor according to Claim 1 (Li describes a mobile phone para[0002]:1-4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015106600 A1 hereinafter Li see US 2016/0254736 for English Translation) in view of Endo et al. (US 2014/0035397, hereinafter Endo) and Ishii (JP 2017063583 A).
As to claim 5/1, Li in view of Endo was discussed above with respect to claim 1 except for wherein the weight includes a weight body portion and a protrusion member including the protrusion portion that is separate from the weight body portion.
Ishii shows (FIG. 2) wherein the weight includes a weight body portion 20 and a protrusion member including the protrusion portion 6 that is separate from the weight body portion 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have wherein the weight 41 includes a weight body portion 41 and a protrusion member including the protrusion portion 74 that is separate from the weight body portion 41 as taught by Ishii, for the advantageous benefit of having the protrusion portion 74 be of a different material with higher impact resistance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015106600 A1 hereinafter Li see US 2016/0254736 for English Translation) in view of Endo et al. (US 2014/0035397, hereinafter Endo) and Kim et al. (US 2014/0062224, hereinafter Kim).
As to claim 11/1, Li in view of Endo was discussed above with respect to claim 1, and Li further shows (FIG. 4 above) a portion with which the weight 41 is in contact in the casing 1 includes stainless steel (block 7 is stainless steel para[0052]).
Li does not show wherein the protrusion portion includes at least tungsten.
Kim describes the weight 150 includes at least tungsten (para[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 41 of Li in view of Endo to have wherein the protrusion .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015106600 A1 hereinafter Li see US 2016/0254736 for English Translation) in view of Akanuma et al. (US 2017/0110949, hereinafter Akanuma).
As to claim 14/12, Li was discussed above with respect to claim 12 except for wherein the cover protrusion portion is a single monolithic member integrated with a portion other than the cover protrusion portion in the cover.
Akanuma shows (FIG. 12) the cover protrusion portion 41 is a single monolithic member integrated with a portion other than the cover protrusion portion 41 in the cover 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover protrusion portion 7 of Li to have wherein the cover protrusion portion 7 is a single monolithic member integrated with a portion other than the cover protrusion portion 7 in the cover 1 as taught by Akanuma, for the advantageous benefits of reducing the number of parts and simplifying manufacture of the vibration motor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2015106600 A1 hereinafter Li see US 2016/0254736 for English Translation).
As to claim 16/12, Li was discussed above with respect to claim 12 except for wherein the cover protrusion portion has a length in the longitudinal direction is longer than a length in a vertical direction HV when viewed in the one direction.
Li suggests (FIG. 1) the cover protrusion portion 7 has a length in the longitudinal direction HL is longer than a length in a vertical direction HV when viewed in the one direction HX.
.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the indication of allowability of claim 6 is the inclusion of the limitation the protrusion member is in contact with the back yoke while being fitted into the groove portion which is not found in or suggested by the prior art references;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ishii (JP 2017063583 A) shows a vibration motor with a projection 6 from the mover 2 positioned to collide with a projection 34 from the housing 3; and
SICHUAN (CN-106533112-A) shows a vibration motor with a spring with clearance and a stop block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832